Office of Chief Counsel
Internal Revenue Service

memorandum
Number:
20042304F
Release Date:
6/4/04
UIL:
9999.98-00
CC:LM:RFPH:
:POSTF-135191-02
date:
to:
from:

LMSB Group
Attention:

Revenue Agent

Associate Area Counsel (LMSB) Area 3 - Nashville

subject:

Advisory Opinion
This responds to your request for advice regarding the
issues further described below. This also follows several
conversations between Revenue Agent
, Team Manager
and the undersigned. These issues have been
reviewed by Associate Industry Counsel (Financial Products)
and his industry reviewers within the context of
this specific case. The Associate Industry Counsel agrees with
the rationale and conclusions contained herein. The conclusions
reached herein have also been discussed informally with the
Office of the Associate Chief Counsel (Financial Institutions and
Products).
ISSUES
1. Whether the taxpayer is entitled to exclude from income
a "sales discount" on its consolidated Form 1120 for the taxable
year ended
in the amount of $
(an amount
which represents the difference between the exercise price and
the fair market value on the exercise date of warrants issued to
and exercised by
, an unrelated entity
with which the taxpayer conducted business)?
2. If not, whether the taxpayer is entitled to deduct the
amount of $
as an ordinary and necessary business
expense under I.R.C. § 162?

CC:LM:RFPH:JAX:NA:POSTF-135191-02

page 2

CONCLUSIONS
1. The amount at issue does not constitute a "sales
discount" and the taxpayer is thus not entitled to the claimed
exclusion.
2. The claimed deduction does not constitute an ordinary
and necessary expense under the provisions of I.R.C. § 162(a).
We agree with the Examination Team that the amount at issue
constitutes instead a capital expenditure which was incurred in
connection with taxpayer's acquisition of a contract with
and that the value thereof (as determined on
the date the warrants were exercised) should be amortized over a
period of ten years from the exercise date in accordance with the
provisions of Treas. Reg. § 1.167(a)-14.
FACTS
The following facts have been provided by the Examination
Team and with reference to various transactional documents
supplied by the taxpayer. Only those facts necessary to permit
discussion of the issue and resolution thereof are repeated
herein. The reader's attention is directed to the attached
Statement of Facts provided by Revenue Agent
for a
more complete discussion of the entities, the interrelationship
between those parties, and the transactions involved.
(hereinafter referred to as "the
taxpayer") is a publicly traded corporation that provides a wide
spectrum of data products and support services to other
businesses, both within the United States and abroad. The return
at issue is a consolidated Form 1120 filed by the taxpayer for
the period ended
based
to a broad

in
, provides
range of industries that
about their customers.

In the early 1990's, allegedly in response to an extended
downturn in business and on the recommendation of stock analysts,
the taxpayer (most of whose business prior to that time was
conducted on a project-by-project basis) sought to develop longterm "fixed revenue" relationships with its customers in an
attempt to stabilize its income stream.
Prior to

,

operated its own

CC:LM:RFPH:JAX:NA:POSTF-135191-02

page 3

information data center near
(the "Data Center"). Early
in
, the taxpayer, purportedly in accordance with the abovedescribed pursuit of long-term "fixed revenue" relationships,
approached
, offering to operate the Data Center at a
cost to
of approximately 90% of the amount that it
was costing
to operate the center itself.
During spring and summer of
, the taxpayer and
conducted negotiations regarding this proposed contract for
the operation of the Data Center. On
the taxpayer
and
executed a document titled "Data Center
Management Agreement". This agreement (hereinafter sometimes
referred to as "the contract") vested the taxpayer with the
authority to operate the Data Center. Certain tangible assets at
the Data Center were also transferred by
to the
taxpayer as part of this agreement.
In accordance with the agreement,
agreed to turn
over the operation of the Data Center for an initial two and a
half year term with the option to extend the agreement for an
additional seven and a half years. The option rested solely in
the hands of
; the taxpayer could not choose to
exercise this option and had no contractual right to influence
the exercise of the option by
. In return, the
taxpayer agreed to assume all existing equipment leases and to
acquire from
all of the assets at the Data Center for
cash and
shares of the taxpayer's common stock.1
Section
of the Data Center Management Agreement sets
forth the parties rights and obligations as of the closing date
thereof. In accordance with the contract, the taxpayer agreed to
acquire all of
right, title and interest in the
Data Center tangible property, assume all of
obligations under their licenses of third party technology and to
offer employment to all employees of
who were
currently working at the Data Center. In return,
agreed to license to the taxpayer certain technology, to lease to
the taxpayer the Data Center facilities, to assign to the
taxpayer certain Data Center vender services agreements, and to
grant the taxpayer access to
data relating to the
operation of the Data Center.
In accordance with the agreement, the taxpayer also agreed
to (a) perform all of the duties and obligations of

1

The warrants at issue were not part of this consideration,
nor is this initial transfer of stock a subject of the inquiry
discussed herein.

CC:LM:RFPH:JAX:NA:POSTF-135191-02

page 4

under the capital leases, the operating leases, the licenses to
licensed third-party technology, and all of the other assigned
and assumed agreements; (b) to save, defend, indemnify and hold
harmless from and against any claims and any loss,
liability, damages and expenses in connection with the taxpayer's
assumption of duties and obligations; and (c) to pay or issue to
the following:
(1) $
(2)
closing, and

in cash payable in four installments,
shares of

common stock deliverable at

(3) to provide warrants to purchase an additional
shares of
common stock.
The agreement provided that the warrants could be exercised
at varying prices depending on the date of exercise. The
warrants limited
ability to exercise its right to
obtain
common stock; not more than
shares of
common stock could be purchased before (1)
delivered to
its election to extend the alliance into the
extended term, or (2)
elected to discontinue the
relationship on account of a material default by
.
As mentioned previously, the initial term of the Data Center
Management Agreement was two and a half years. In return for the
services performed by the taxpayer during the initial term,
agreed to pay the taxpayer a "Data Center Management Fee"
in the amount of $
in monthly installments. These fees
were subject to adjustment depending upon the actual cost
incurred by the taxpayer to operate the Data Center. The fee was
to be increased by a percentage of the amount by which any actual
costs to operate the Data Center during the calendar year
exceeded or was less than
At the end of the initial two and a half year term,
, at its sole option, obtained the right to do any of the
following:
(1)
could exercise its right of
disentanglement (i.e., to end all contractual
with the taxpayer);

relationships

(2)
could elect to continue the agreement in
full and extend the relationship with the taxpayer, in
which case,
was required to grant to the
taxpayer the responsibility to manage the Data Center and
to provide the other services provided for seven and one

CC:LM:RFPH:JAX:NA:POSTF-135191-02

page 5

half years from the last day of the initial term, or
(3)
could exercise a right of "partial
disentanglement" for the extended term.
In accordance with the above-referenced contract,
also granted to
the option to purchase
shares
of
common stock. This agreement, which was included in
the Data Center Management Agreement, provided that
could not acquire more than
shares of the common stock
unless or until
delivered to the taxpayer a notice of
its election to extend (either fully or partially) the
relationship with the taxpayer past the initial term.
Pursuant to the terms of the warrants themselves,
could exercise its right to purchase additional shares of
the taxpayer's common stock at varying prices, depending upon (1)
the date of exercise, (2) whether
elected to extend
the agreement beyond the initial two and a half year term, and
(3)
percentage of ownership of the outstanding
shares of the taxpayer's stock at the time of exercise. With
respect to the varying exercise prices,
could
purchase the additional stock at $
per share if, and to the
extent, it exercised its right to purchase such shares, on or
before the end of business on the fifth anniversary of the
closing date of the Data Center Management Contract. The
exercise price increased on a yearly basis if
elected
prior to end of business on the sixth, seventh and the eighth
anniversary of the closing date.
ability to purchase additional stock of the
taxpayer was further limited by the percentage of outstanding
stock owned by it prior to exercise. In particular,
was prohibited from acquiring
common stock that would
result in
ownership of more than 10% of the then
outstanding shares of the taxpayer's common stock.
At the expiration of the first two and a half years of the
agreement,
extended the agreement for the remaining
seven and a half year period. Consequently, on
,
advised
of its intent to exercise its right to
purchase additional common stock of the taxpayer pursuant to the
terms of the warrants.
ANALYSIS
Under certain circumstances, the value of stock warrants
granted in connection with the sale of goods or services may

CC:LM:RFPH:JAX:NA:POSTF-135191-02

page 6

represent a sales discount or allowance incurred by the grantee.
See, Sun Microsystems, Inc. v. Commissioner, T.C. Memo. 1993-467,
66 T.C.M. [CCH] 997 and Convergent Technologies, Inc. v.
Commissioner, T.C. Memo. 1995-320, 70 T.C.M. [CCH] 87. If so,
those amounts are excluded from gross sales in determining
income. The taxpayer in the instant case contends that the facts
surrounding the issuance of the warrants to
is
analogous to the facts involved in the above-referenced Tax Court
cases and thus concludes that exclusion of the amount at issue
should be allowed, either under the rationale of those two cases
or as an ordinary and necessary deduction under I.R.C. § 162.
The Examination Team, on the other hand, points to relevant
factual distinctions in contending that the warrants at issue do
not constitute a sales discount or allowance and thus cannot be
excluded from gross income. Moreover, the Team contends that the
amount at issue does not qualify for a deduction under section
162. We agree with the Examination Team on both counts.
Both Sun Microsystems and Convergent Technologies involved
situations where stock warrants were offered to customers as an
incentive to purchase the respective taxpayer's product. In both
situations, the customers sold the warrants to a third party
shortly after they became subject to exercise and the customer
never became a shareholder in the taxpayer. Further, in each of
those cases, there existed a direct connection between the
warrants and the purchase price of the product. In order to
qualify for the warrants, the customer had to purchase a
significant amount of the taxpayer's product (which the Court
found as a fact they would not have done absent issuance of the
warrants) and the actual terms of the warrant agreements varied
according to the amount of product purchased. Therefore, the
taxpayer's value was not enhanced by the issuance of the warrants
and the warrants lowered the overall cost of the product to the
purchaser. Finally, each respective Court found that, since the
purchase agreements and the warrants were contained in two
separate written agreements, the warrants did not constitute
additional consideration for the purchase of the products.
Initially, we note that the instant case differs from both
Sun Microsystems and Convergent Technologies in that the warrants
at issue in the instant case were issued in connection primarily
with the "sale" of services, rather than tangible goods. While
services sold do not contain a traditional "cost of goods sold"
component as do tangible goods, it would still be appropriate to
exclude a true discount from the gross sales price reported on
the tax return of the service provider. See, e.g., Max Sobel
Wholesale Liquors v. Commissioner, 69 T.C. 477 (1977), aff'd 630
F. 2d 670 (9th Cir. 1980), acq. 1982-2 C.B. 2 and Rev. Rul. 82149, 1982-2 C.B. 56.
Thus, this distinction is of no

CC:LM:RFPH:JAX:NA:POSTF-135191-02

page 7

consequence to our conclusion.
Determination of whether the warrants at issue constitute a
sales discount or allowance is fact intensive, requiring close
consideration of the specific facts involved and the relationship
of the parties to the transaction in the context of that
transaction.
While the transactions at issue in the instant case bear a
surface relationship to the transactions involved in both Sun
Microsystems and Convergent Technologies, the true nature and
effect of those transactions differs such that a different
conclusion is warranted. Specifically, we have identified at
least three aspects of this case which differ materially and
substantially from the facts of each of those cases. Close
analysis of the facts of the instant transaction in accordance
with these cases leads to our conclusion that the issuance of the
warrants at issue clearly does not constitute a sales discount
and/or an allowance and that the value of the warrants may thus
not be excluded from gross sales price.
The first and most important material difference between the
issuance of the warrants in the instant case and those in Sun
Microsystems and Convergent Technologies is that
actually exercised the warrants and became a shareholder of the
taxpayer. This situation, which differs markedly from the
situation involved in the two previously cited cases (where the
customer simply sold the warrants and took the cash) indicates
that
was interested in obtaining and retaining a
capital interest in the taxpayer rather than in simply securing a
"discount" for the services purchased. This intent by the
warrant holder to acquire and retain ownership in the taxpayer is
of "critical" importance to this determination. Convergent
Technologies, 70 T.C.M. at 93.
The second material difference is that issuance of the
warrants here at issue was not tied to the purchase of a specific
quantity of goods or services or otherwise directly connected to
a specific net or gross profit to be realized by the taxpayer.
Moreover, the price reflected in the contract was in no way tied
to the issuance of or exercise of the warrants. While
was granted additional warrants if it extended the period
of the original contract, no such extension was required with
respect to the first
shares. As noted above,
did in fact become a shareholder of the taxpayer in accordance
with the warrant during the first term of the contract and was
already a shareholder at the time the "conditional warrants" came
into effect. This provides a clear indication that
did not consider exercise of these additional warrants as some

CC:LM:RFPH:JAX:NA:POSTF-135191-02

page 8

sort of a discount; rather, they saw this as an opportunity to
increase their equity interest in the taxpayer, with whom (by
extending the initial term of the agreement) they continued to do
business.
Finally, in the instant case, there is no indication that
either party to the transaction at issue viewed the warrants as a
mechanism to lower the overall cost of the contract to
Rather, all objective facts indicate that
saw
this as an opportunity not only to conduct business with the
taxpayer, but also as an opportunity to acquire equity in the
taxpayer, which was involved in a business activity that
complemented and benefitted
. The fact that the two
parties agreed to share technology as they progressed in this
venture provides clear evidence that the parties intended that
their relationship would lead to joint ownership rather than
involve a simple discount relating to a single contract.
After close analysis of the facts of this case, we conclude
that issuance of the warrants at issue does not constitute a
discount or allowance related to the contract to operate the
Service Center and that the value of the warrants thus may not be
excluded by the taxpayer from the contract price (i.e. the "sales
price" of the services rendered) under the rationale of Sun
Microsystems and/or Convergent Technologies. We also conclude,
for the reasons briefly discussed below, that the value of the
warrants does not constitute an ordinary and necessary expense,
deductible under I.R.C. § 162.
I.R.C. § 162 provides a deduction for ordinary and necessary
expenditures incurred in carrying on a trade or business. In
order to qualify as a deduction under section 162, an expenditure
must be (1) paid or incurred in connection with carrying on the
business of the taxpayer, (2) "ordinary and necessary", and (3)
not capital in nature. As noted previously, the taxpayer is
engaged in the trade or business of providing data products and
support services to other businesses. It is not in the trade or
business of selling equity interests for profit. Thus, any
"expenditure" relating to the issuance of the stock warrants
(i.e. the "value" of the warrants for which the taxpayer seeks a
deduction/exclusion from income) quite clearly do not qualify as
deductible under section 162.
As discussed above, we conclude that no deduction or
exclusion from income is warranted with respect to the "value" of
the warrants. Rather, we believe that issuance of the warrants
should be viewed as a capital expenditure which is related to the
acquisition of the contract to provide services to
.
These warrants are treated as options under I.R.C. § 1234, which

CC:LM:RFPH:JAX:NA:POSTF-135191-02

page 9

provides that tax treatment of the warrant be determined as of
the date that the warrant is exercised. I.R.C. § 1234 (a)(1).
We agree with the Examination Team, for the reasons set forth in
the attached Statement of Facts, that the value of the warrants,
as determined on the applicable exercise date(s), is subject to
amortization over a period of ten years.
The issues and conclusions discussed in this memorandum have
been reviewed and approved by the Area Counsel (Financial
Products)
.
This writing may contain privileged information. Any
unauthorized disclosure of this writing may have an adverse
effect on privileges, such as the attorney-client privilege. If
disclosure becomes necessary, please contact this office for our
views.
Please feel free to contact the undersigned at (615) 2505598 if you have any questions on the above or if you desire any
further assistance regarding this case in general.

ASSOCIATE AREA COUNSEL (LMSB)
AREA 3

By:
Senior Attorney (LMSB)
Attachment:
Statement of Facts

